DETAILED ACTION
	Note: this corrected Notice of Allowability is to acknowledge that, contrary to the Notice of Allowability mailed January 24, 2022, no claim of foreign priority was made for this application.
	The replacement figures filled December 20, 2021 have been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. Frodsham on January 5, 2022.
The application has been amended as follows: 
Claim 1, line 19: “seal assembly.” has been replaced with “seal assembly from the floor, and wherein the activation member and biasing member extend in the substantially same longitudinal direction.”
Claim 10, line 15: “first member” has been replaced with “first scissor member”
Claim 10, line 25: “closed.” has been replaced with “closed, and wherein the activation member and biasing member extend in the substantially same longitudinal direction.”
Claim 15, line 20: “first member” has been replaced with “first scissor member”

Claim 22, line 4: “seal assembly.” has been replaced with “seal assembly from the floor.”
Claim 24, line 4: “seal assembly.” has been replaced with “seal assembly from the permanent structure.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: EP 1450002A1 fails to disclose the activation member 16 and biasing member 18 on different planes, as recited in claim 1. Also, EP 1450002 fails to disclose that the biasing member 18 is attached to a first end of a second scissor member, as recited in claims 10 and 15. Additionally US 2011/0126471 fails to disclose “wherein the activation member and biasing member extend in the substantially same longitudinal direction,” as recited in claims 1, 10, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MARCUS MENEZES/Primary Examiner, Art Unit 3634